Citation Nr: 1236998	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to January 1946.  He died in February 2005.  The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the Veteran was awarded entitlement to special monthly pension based on the need for aid and attendance, effective February 20, 2001.

2.  The Veteran's spouse died in January 2005.

3.  In January 2005, the RO received the Veteran's VA Form 21-8416 (medical expense report), which listed $23,793.10 in medical expenses for the Veteran and his spouse during 2004.

4.  The Veteran died in February 2005.

5.  The appellant is over 23 years old.

6.  The appellant paid $433.35 for the Veteran's funeral expenses; she bore no additional burial expenses and no expenses of the Veteran's last sickness.

7.  In November 2005, the RO in Winston-Salem, North Carolina granted the appellant burial benefits totaling $600.


CONCLUSION OF LAW

The appellant is not eligible to receive additional accrued benefits.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As will be explained below, under these circumstances, further development would unnecessarily impose additional burdens upon VA with no possibility of any benefit flowing to the appellant.  Accordingly, such development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, there is no legal basis upon which the pension benefits may be awarded at this time.  Hence, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Law and Regulations

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a) (2012). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such veteran be paid as follows: to the living person first listed below: (1) The veteran's spouse; (2) The veteran's children (in equal shares); (3) The veteran's dependent parents (in equal shares).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a) (2012).

For VA purposes, a "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. §§ 3.57(a), 3.100(d)(2).

Medical expenses which have been paid in excess of five percent of a veteran's maximum annual pension rate shall be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.

III.  Factual Background and Analysis

In a July 2001 rating decision, the RO in Winston-Salem, North Carolina awarded the Veteran entitlement to special monthly pension based on the need for aid and attendance, effective February 20, 2001.  The notice letter advising the Veteran of this decision informed him that he would be entitled to a monthly benefit of $776.00, with a payment start date of March 1, 2001.

The Veteran's spouse died on January [redacted], 2005.  

On January 31, 2005, the RO received the Veteran's VA Form 21-8416 (medical expense report) showing a total of $23,793.10 in medical expenses for the Veteran and his spouse during 2004.

The Veteran died February [redacted], 2005.

The February 2005 itemized bill from the Veteran's funeral home indicates that the balance due was $433.35.

A copy of a March 2005 check to the funeral home shows that the appellant remitted payment in the amount of $433.35.

In March 2005, the appellant submitted VA Form 21-601 (application for reimbursement from accrued amounts due to deceased beneficiary), indicating that she had paid $433.35 for the Veteran's burial expenses.  She noted on the form that the Veteran's physician, hospital, and nursing expenses were unknown and unpaid.

A September 2005 report of contact shows that the appellant again indicated that she only paid $433.35 toward the Veteran's burial costs.

In a November 2005 decision, the RO awarded the appellant $300 for funeral costs and $300 for cemetery and plot costs.

On a May 2008 VA claim form, the appellant indicated that she was born in July 1954.  She also noted that she had already been reimbursed for the Veteran's funeral expenses.

The facts in this case are not in dispute.  The appellant has stated that her only payment for the Veteran's last illness and burial costs was $433.35 to the funeral home.  As she has stated and the correspondence from VA demonstrates, she was already reimbursed $600 for the Veteran's burial costs, an amount in excess of what she personally bore.

For the purposes of receiving VA accrued benefits, the appellant is not considered a child of the Veteran, because she is over the age of 23, and there is no evidence that she became permanently incapable of self-support prior to attaining 18 years of age.  Accordingly, she is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(a)(1).  

However, people who bore the expense of a veteran's burial are entitled to accrued benefits for reimbursement for such expenses.  See 38 C.F.R. § 3.1000(a)(5).  Under the law governing reimbursement from accrued amounts due a deceased beneficiary, the appellant is not entitled to reimbursement beyond the amount she was already paid by VA, as she does not contend, nor is there any evidence that she bore any additional expenses of the Veteran's last sickness or burial beyond the $600 already paid to her by the RO for burial expenses.  She specifically noted on several occasions that she bore no other expenses related to the Veteran's last illness or burial than the $433.35 paid to the funeral home.

Based on the undisputed facts of this case, the appellant is not entitled to payment of accrued benefits, because she has already received burial benefits in excess of that which she paid for the Veteran's last sickness and burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While the appellant contends that she is entitled to the benefit due to the Veteran at the time of his death because he was due this money, there is no law or regulation that permits payment of benefits based on this reason.  The Board is sympathetic to the appellant, but is bound by the law.  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


